195 S.W.3d 452 (2006)
Andrew M. SHENBERG, Respondent,
v.
DIRECTOR OF REVENUE, Appellant.
No. WD 64869.
Missouri Court of Appeals, Western District.
June 27, 2006.
Alana M. Barragan-Scott, Jefferson City, MO, Attorney for Appellant.
Carl M. Ward, Washington, MO, Attorney for Respondent.
Before ELLIS, P.J., LOWENSTEIN and SPINDEN, JJ.


*453 ORDER

PER CURIAM.
The Director of Revenue ("Director") appeals from the judgment of the Circuit Court of Callaway County, Missouri, ordering the Director to reinstate the driver's license of respondent Andrew M. Shenberg ("Shenberg"). Shenberg's license had been revoked for refusing to submit to a chemical test, pursuant to Section 577.041. Because the trial court had evidence to support its finding that the police officer did not have reasonable grounds to believe Shenberg was driving while intoxicated, this Court affirms the judgment. Rule 84.16(b)